 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                              EASTERN DISTRICT OF CALIFORNIA

10

11    SHAFAK PERVEZ, an individual,                     Case No.: 2:18-cv-002793-KJM-KJN
12                       Plaintiff,                     STIPULATION TO EXTEND DISCOVERY
                                                        CUT-OFF DATES AND ORDER
13           v.
14    XAVIER BACERRA, in his official
      capacity, BRENT E. ORICK, in his official
15    capacity, CALIFORNIA DEPARTMENT
      OF JUSTICE, COUNTY OF
16    SACRAMENTO
17                       Defendants.
18

19                                           INTRODUCTION

20          The parties, Plaintiff Shafak Pervez (“Plaintiff”) and Defendant County of Sacramento

21   (“Defendant”), through their respective attorneys of record, hereby jointly stipulate to an

22   extension of the currently scheduled discovery deadlines as set forth below.

23                                    RECITAL/GROUNDS FOR RELIEF

24          Pursuant to Rule 16, a party may seek modification of a scheduling order, including

25   modification of a discovery cut-off date, “only for good cause and with a judge’s consent.” Fed.

26   R. Civ. P. 16(b)(4). Rule 16(b)’s good cause inquiry focuses primarily on the movant’s diligence.

27   Coleman v. Quaker Oats Co., 232 F.3d 1271, 1294 (9th Cir. 2000). However, the court has

28   “broad discretion in supervising the pretrial phase of litigation.” Zivkovic v. S. Cal. Edison Co.,
                                                        1
                      STIPULATION TO EXTEND DISCOVERY CUT-OFF DATES AND ORDER
 1   302 F.3d 1080, 1087 (9th Cir. 2002). A party may establish good cause by showing: (1) the [the
 2   parties were] diligent in assisting the court in creating a workable Rule 16 order; (2) that [the
 3   parties’] noncompliance with a Rule 16 deadline occurred or will occur, notwithstanding [their]
 4   diligent efforts to comply, because of the development of matters which could not have been
 5   reasonably foreseen or anticipated at the time of the Rule 16 scheduling conference; and (3) that
 6   [they were] diligent in seeking amendment of the Rule 16 order, once it because apparent that
 7   [they] could not comply with the order. Hood v. Hartford Life & Accident Ins. Co., 567
 8   F.Supp.2d 1221, 1224 (E.D. Cal. 2008) (citations omitted).
 9          The current deadline to complete all non-expert discovery is March 9, 2020.
10          The parties stipulate and have agreed to extend the non-expert discovery deadline as
11   follows:
12      (1) Defendant provided supplemental initial disclosures on February 13, 2020, February 21,
13          2020, and March 2, 2020 due to the recent discovery of more witnesses relating to
14          Plaintiff’s factual allegations and legal claims in this action. These additional witnesses
15          include Andrea Konstad, Lloyd Benjamin, M.D., John Luo, MD, David Boggs, Jerry
16          Wong, Natalie Stamper, Psy.D., Betty Gamez, and possibly Sacramento County Superior
17          Court personnel related to superior court records ordered disclosed by Magistrate Judge
18          Newman on February 13, 2020.
19      (2) All witnesses will need to be deposed. However, scheduling conflicts prevent Plaintiff’s
20          ability to depose them before March 9, 2020.
21      (3) Defendant’s witness Julie Setzer has been out on medical leave for at least six months and
22          is still out on medical leave preventing her from attending her deposition originally
23          scheduled March 6, 2020.
24      (4) Defendant timely noticed the deposition of Gretchen Fehm Blake LCSW, however, the
25          notice conflicted with a mandatory settle conference which Plaintiff’s counsel had to be in
26          attendance.
27      (5) Plaintiff timely noticed the deposition of the persons most knowledgeable regarding
28
                                                        2
                      STIPULATION TO EXTEND DISCOVERY CUT-OFF DATES AND ORDER
 1        certain topics, however, the recent amended initial disclosures has necessitated deposing
 2        these witnesses prior to the noticing the PMK deposition(s).
 3     (6) Modifying the non-expert discovery deadline pursuant to this stipulation will allow the
 4        parties an opportunity to collaborate informally to complete the discovery process without
 5        further involvement of the court.
 6     (7) The parties make this request to modify the discovery cut-off date after ultimately
 7        concluding that avoiding this request is not feasible.
 8        ACCORDINGLY, THE PARTIES STIPULATE AND AGREE TO THE FOLLOWING:
 9     1. To extend the non-expert discovery cut-off deadline 45 days, to April 23, 2020 for
10        depositions of the above-named witnesses.
11     2. To extend the non-expert discovery cut-off deadline 60 days, to May 8, 2020 to depose
12        Julie Setzer.
13        SO STIPULATED.
14   Dated: March 5, 2020                           LAW OFFICE OF KELLAN PATTERSON
15

16                                                  /s/ Kellan S. Patterson
                                                    Kellan Patterson
17                                                  Attorney for SHAFAK PERVEZ
18

19   Dated: March 5, 2020                           RIVERA HEWITT PAUL LLP
20                                                  /s/ Shanan L. Hewitt
                                                    Shanan Hewitt
21                                                  Attorney for COUNTY OF SACRAMENTO
22

23

24

25

26
27

28
                                                     3
                   STIPULATION TO EXTEND DISCOVERY CUT-OFF DATES AND ORDER
 1                                                ORDER
 2          The Court does find good cause to modify and extend non-expert discovery in light of the
 3   recitals stipulated above and so orders that request to extend the non-expert discovery deadline is
 4   granted as follows:
 5      1. The non-expert discovery cut-off deadline is hereby extended by 45 days, to April 23,
 6          2020, for depositions of the above-named witnesses to be conducted; and
 7      2. The non-expert discovery cut-off deadline is hereby extended by 60 days, to May 8, 2020,
 8          for the deposition of Julie Setzer to be conducted.
 9

10   IT IS SO ORDERED
11

12   Dated: March 10, 2020
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       4
                     STIPULATION TO EXTEND DISCOVERY CUT-OFF DATES AND ORDER
